THE THIRTEENTH COURT OF APPEALS

                                    13-19-00585-CV


Ontario Produce, LLC formerly known as Progreso Partners, LLC d/b/a Ontario Produce
                  Company, David M. Melina, and William Locantro
                                        v.
                              James Thomas Whitlock


                                  On Appeal from the
                     92nd District Court of Hidalgo County, Texas
                         Trial Court Cause No. C-1236-18-A


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED IN PART, and the

case is REMANDED for further proceedings consistent with its opinion. Costs of the

appeal are adjudged 50% against appellants and 50% against appellee.

      We further order this decision certified below for observance.

March 18, 2021